Citation Nr: 0534295	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for a pulmonary 
disorder.

4.  Entitlement to an initial compensable evaluation for 
postoperative residuals of a right inguinal hernia.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to 
September 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

The issue of entitlement to service connection for a left 
wrist disorder is discussed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
right wrist disorder that is related to the veteran's 
military service.

2.  A current pulmonary disorder is not shown by the medical 
evidence of record.

3.  The veteran's service-connected postoperative residuals 
of a right inguinal hernia are manifested by subjective, 
chronic right inguinal pain, or evidence of recurrent 
inguinal hernia, and by a well-healed, 10-centimeter long, 
right inguinal scar, with no herniation, dehiscence, or 
tenderness to palpation.


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A pulmonary disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for an initial compensable rating for 
postoperative residuals of a right inguinal hernia have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805-7338 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, VA notified the veteran by a letter dated in 
March 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  This 
letter also informed the veteran of the requirements needed 
to establish his claims for service connection and an 
increased rating.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in October 2000, 
August 2004, and February 2005.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service Connection

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed right 
wrist and pulmonary disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Review of the veteran's service medical records shows no 
complaints of, or treatment for, a right wrist injury.  
Records from January 1992 through October 1992 show that the 
veteran reported shortness of breath.  However, all chest x-
rays, physical examinations, and pulmonary function testing, 
to include methacholine bronchial challenge tests, were 
negative.  There were also normal chest x-rays in September 
1994 and February 1997.  In May 1998, a purified protein 
derivative (PPD) test was reactive, signaling exposure to 
tuberculosis.  However, no active disease was noted, and a 
chest x-ray showed no active or acute cardiac or pulmonary 
disease.  A six-month course of isoniazid (INH) therapy was 
begun at that time.  Physical examination in November 1998 
and June 1999 showed that the lungs were clear to 
auscultation.  During his March 2000 separation examination, 
the veteran reported a history of tuberculosis and chronic 
shortness of breath.  On physical examination, no abnormal 
pulmonary findings were shown, and the shortness of breath 
was noted to be likely associated with the veteran's reports 
of vertigo.  The examiner noted no sequential effects of the 
tuberculosis exposure.  A chest x-ray was normal.

Subsequent to service, a VA general medical examination was 
conducted in October 2000.  At that time, the veteran 
reported constant pain on the radial side of his wrist, with 
no accompanying swelling or tenderness.  He stated that he 
was taking vitamin B6, which was helping with the 
symptomatology.  He felt that his job as a keyboard computer 
analysis aggravated the pain, which was particularly bad at 
the end of his workday.  At that time, he noted that he did 
not wear wrist guards or braces, and had not lost any time 
from work.  He reported a history of a positive PPD test, but 
had experienced no problems after the six months of INH 
therapy.  The examiner noted that chest x-rays in 1998, 1999, 
and 2000 were all negative for active tuberculosis.  The 
veteran also reported that for the last 10 years, he had 
approximately two episodes per month where he had difficulty 
getting a full breath.  He did not associate it with any 
other activity.  He noted that in service, he had extensive 
testing for bronchospasm, but no disease process was found.  
He also noted that he currently took no medications for the 
shortness of breath, and had not lost any time from work as a 
result.

On physical examination of the right wrist, there was good 
grip strength and hand strength, and a full range of motion 
in the wrist, without any obvious disability.  Additionally, 
physical examination of the chest was normal, as was the 
heart rate and respirations.  Pulmonary function tests (PFTs) 
resulted in all normal findings.  X-rays were negative for 
bronchospasms.  The diagnoses were history of carpal tunnel 
syndrome, with residuals, with negative physical examination; 
history of questionable bronchospasm, with residuals; and 
positive PPD converter, with no evidence of tuberculosis at 
present.

An August 2001 private medical record showed normal physical 
examination of the right wrist, with no pain, swelling, or 
erythema.  A June 2002 private medical record noted that the 
veteran was experiencing right wrist pain, which was worse 
after a full day's use of a computer mouse at work.  The 
veteran also stated that in the past, his wrist pain had 
resolved for a short period when he stopped going to the gym 
and lifting weights.  However, it returned when he resumed 
lifting weights.  On physical examination, there was a full 
range of motion and full strength in the right wrist, and 
normal neurological responses.  The physician stated that 
there might be a tear in one of the intercarpal ligaments, 
although did not specify to which wrist that comment 
referred.  

A June 2002 private medical record noted that the veteran 
reported a 10 year history of intermittent, recurrent 
shortness of breath, which had increased in frequency in the 
last week.  The veteran reported no known relationship to 
exertion or eating.  He had no cough, dizziness, diaphoresis, 
or tachycardia.  Physical examination found that the veteran 
appeared anxious and was able to breathe deeply; lungs were 
clear to auscultation.  The physician noted that past 
pulmonary evaluations were within normal limits, as were the 
PFTs taken contemporaneously with this visit.  The diagnosis 
was shortness of breath, believed to be related to 
generalized anxiety disorder.  June 2003 and September 2003 
right wrist x-rays were normal.  Additionally, a magnetic 
resonance imaging (MRI) scan conducted in September 2003, 
found a normal right wrist.

In August 2004, a VA joints examination was conducted.  
Physical examination August 2004 found dorsiflexion of the 
right wrist was to 45 degrees, palmar flexion to 60 degrees, 
radial deviation to 50 degrees, and ulnar deviation to 40 
degrees.  No tenderness to palpation over the lateral dorsal 
aspect, weakness, fatiguability, decreased endurance, or 
incoordination, was noted.  The diagnosis was "recurring 
bilateral wrist pain, no diagnosis was been established."  
In February 2005, another VA joints examination was 
conducted.  Physical examination found dorsiflexion of the 
right wrist was to 65 degrees, palmar flexion to 65 degrees, 
radial deviation to 25 degrees, and ulnar deviation to 40 
degrees.  No pain, weakness, fatigability, decreased 
endurance, incoordination, tenderness to palpation, swelling, 
or deformity, was noted.  X-rays found diffuse osteopenia, 
but no fracture, dislocation, or significant arthropathy.  A 
VA neurological examination conducted contemporaneously with 
the 2005 VA joints examination noted all normal findings.  
The examiner stated that the veteran's previous diagnosis of 
carpal tunnel syndrome was incorrect, and that his symptoms 
comprised either an orthopedic problem, tendonitis, or 
inflammation of a ligament, bone, or joint, but not a nerve, 
as the veteran did not have neuropathy.

The medical evidence of record shows that the veteran 
currently experiences right wrist pain.  However, the first 
mention of this pain is noted after service separation, 
during a period when the veteran was constantly using a 
computer mouse for many hours each workday.  Additionally, 
pain is only one criterion for determining whether a 
disability exists, and that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  Additionally, although osteopenia was found on 
x-rays in 2005, there is no medical evidence that this is 
related to his military service.  Accordingly, as there was 
no wrist disorder shown in service or a current right wrist 
disorder shown to be related to the veteran's military 
record, service connection for a right wrist disorder is not 
warranted. 

The medical evidence of record shows that the veteran was 
treated for shortness of breath throughout service, was found 
to have a reactive PPD test in service, and continued to 
report shortness of breath subsequent to service separation.  
However, the October 2000 VA examination found no current 
pulmonary disorder, and the veteran's private physician found 
in June 2002 that the veteran's shortness of breath was 
related to a generalized anxiety disorder.  Neither the VA 
examiner nor the veteran's private physician found a current 
pulmonary disorder, and objective pulmonary function testing 
in both October 2000 and June 2002 resulted in findings all 
within normal limits.  With no evidence of a current 
pulmonary disorder, the claim must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Increased Evaluation

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held  that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

Review of the veteran's service medical records shows that 
the veteran began experienced right inguinal pain in January 
1997, and underwent right inguinal repair surgery in November 
1997.  The right inguinal pain returned in February 1998, and 
conservative treatment, to include a steroid injection in May 
1998 and a nerve block in July 1998 failed to resolve it.  
Thus, a "wound exploration" surgery of the right inguinal 
area was conducted in August 1998.  In March and April 2000, 
the veteran again reported right inguinal pain; physical 
examination in April 2000 showed pain to palpation in the 
right inguinal area and right lower quadrant.  At no time was 
a recurrent hernia detected.  

Subsequent to service, a VA general medical examination was 
conducted in October 2000.  The veteran reported sudden pains 
in the right groin area twice a month, unrelated to any kind 
of activity.  He reported not taking any medications for the 
pain, and that the pain had not required him to miss work.  
Physical examination showed a 10-centimeter long right 
inguinal scar that was well-healed, with no herniation or 
dehiscence.  There was no evidence of recurrent inguinal 
hernia, and the examiner found that the scar was not tender 
to touch.  The diagnosis was right inguinal hernia, status 
post inguinal herniorrhaphy with residuals.  An August 2001 
private medical record noted that the veteran continued to 
experience pain over the old scars from his 1997 and 1998 
surgeries.  Physical examination found no active hernias, 
bilaterally.  The assessment was chronic right inguinal pain 
at the surgical site, and the veteran was encouraged to 
consider acupuncture for pain management.  

The veteran's residuals of right hernia repair are currently 
assigned a noncompensable evaluation under Diagnostic Code 
7805-7338.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2005).  The hyphenated diagnostic code in this 
case indicates that a postoperative scar under Diagnostic 
Code 7805 is the service-connected disorder, and inguinal 
hernia under Diagnostic Code 7338 is a residual condition.  

Under Diagnostic Code 7338, a noncompensable evaluation will 
be assigned where the hernia is small, reducible, or without 
true hernia protrusion, or not operated but remedial.  A 10 
percent evaluation will be assigned for a postoperative 
hernia that is recurrent, readily reducible, and well 
supported by truss or belt.  A 30 percent evaluation will be 
assigned where the postoperative hernia is small, recurrent 
or unoperated, irremediable, not well supported by truss, or 
not readily reducible.  Finally, a 60 percent evaluation will 
be assigned where the hernia is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

In this case, there is no evidence to show that the 
manifestations of the veteran's postoperative residuals of a 
right inguinal hernia satisfy the criteria for a 10 percent 
disabling evaluation under Diagnostic Code 7338.  The October 
2000 examiner specifically stated that there were no 
recurrent inguinal hernias.  The private physician in August 
2001 also noted no active hernias, only pain in the right 
inguinal area.  As no active hernia is shown, a compensable 
evaluation under Diagnostic Code 7338 is not warranted.

During the pendency of this claim, regulatory changes amended 
certain sections of the Schedule, including the rating 
criteria for evaluating skin disabilities, effective August 
30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002); see also 
67 Fed. Reg. 58,448 (2002).  The criteria for Diagnostic Code 
7805 changed slightly as a result of this amendment.  The 
veteran was informed of the change in Diagnostic Code 7805 
through a statement of the case issued in January 2003.  
Under the old criteria, Diagnostic Code 7805 provided that a 
compensable evaluation was warranted for scars that cause 
limitation of function.  Diagnostic Code 7805, as revised, 
continues to provide for assignment of a compensable 
evaluation for scars that cause limitation of function.  
Compare 38 C.F.R. § 4.114, Diagnostic Code 7805 (2001), with 
38 C.F.R. § 4.114, Diagnostic Code 7804 (2005).  

The medical evidence of record indicates that the veteran's 
postoperative hernia scar is well-healed, with no herniation 
or dehiscence.  It has not been shown that the veteran 
experienced limitation of function specifically as a result 
of the scar.  Accordingly, a compensable evaluation under the 
provisions of either the previous or revised 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 is not for assignment.

The Board has considered other diagnostic codes, to include 
38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7803, and 
7805, pertaining to the skin under both the old and revised 
regulations, and finds that a compensable rating for 
manifestations of the veteran's surgical scar is not 
warranted, as the veteran's scar was not caused by burns; not 
located on the face, head, or neck; not deep or causing 
limited motion; not unstable, and not painful to palpation.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2001) (2005). 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right wrist disorder is denied.

Service connection for a pulmonary disorder is denied.

An initial compensable evaluation for service-connected 
postoperative residuals of a right inguinal hernia is denied.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

In the instant case, the veteran's service medical records 
show that he was treated for left wrist tendonitis in 
service, and has continued to experience left wrist pain 
since his service separation.  The October 2003 Board remand 
specifically required a final determination of a diagnosis to 
clarify the medical evidence of record, as well as a nexus 
opinion.  The veteran was afforded VA joints examinations 
with regard to his left wrist disorder in August 2004 and 
February 2005, and no wrist disorders were found.  However, 
the Board finds these examinations are inadequate for rating 
purposes, because the examiners failed to discuss the finding 
of osteoarthritis in the left wrist that was found during a 
September 2003 MRI.  Additionally, the examiners who 
conducted the February 2005 VA neurological and joints 
examinations failed to state a definitive diagnosis 
encapsulating the veteran's symptomatology, an opinion as to 
whether any current left wrist disorder constitutes a 
disability for VA purposes, or whether any current disability 
was related to service.  These opinions must be obtained 
before an appellate decision can be made.  The Court has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the issue of entitlement to service connection 
for a left wrist disorder is remanded for the following 
actions:


1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim for 
service connection for a left wrist 
disorder.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

2.  After a review of the claims file, 
the VA examiner who conducted the August 
2004 orthopedic examination must be 
requested to provide an opinion as to 
whether the osteoarthritis changes shown 
in the September 2003 private MRI of the 
left wrist are related to the veteran's 
military service, to include the 
findings of tendinitis in service.  If 
the August 2004 examiner is not 
available, the claims file must be 
forwarded to a VA examiner to provide 
this opinion.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

3.  When the above development has been 
completed, the claim for service 
connection for a left wrist disorder 
must be readjudicated.  If the benefit 
on appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran.  After the veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


